              Case 18-16907-amc                          Doc 28          Filed 11/16/18 Entered 11/16/18 21:16:46               Desc Main
                                                                         Document     Page 1 of 1
 Fill in this information to identify your case:

 Debtor 1                   Victor H. Maia
                            First Name                           Middle Name         Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name         Last Name


 United States Bankruptcy Court for the:                 EASTERN DISTRICT OF PENNSYLVANIA

 Case number           18-16907
 (if known)                                                                                                                    Check if this is an
                                                                                                                               amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                     12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                       Check all schedules that apply:


    3.1         Flor Celeste Maia                                                                      Schedule D, line   2.21
                79 Redwood Drive                                                                       Schedule E/F, line
                Richboro, PA 18954
                                                                                                       Schedule G
                                                                                                     Wells Fargo Home Mortgage



    3.2         Rosa Maia                                                                              Schedule D, line   2.22
                10 E. Pickering Bend                                                                   Schedule E/F, line
                Richboro, PA 18954
                                                                                                       Schedule G
                                                                                                     Wells Fargo Home Mortgage



    3.3         Rosa Maia                                                                              Schedule D, line   2.23
                10 E. Pickering Bend                                                                   Schedule E/F, line
                Richboro, PA 18954
                                                                                                       Schedule G
                                                                                                     Wells Fargo Home Mortgage




Official Form 106H                                                               Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
